     Case 3:19-cv-00410-MMD-WGC Document 60 Filed 01/13/21 Page 1 of 3




                                  UNITED STATES DISTRICT COURT
 1                                     DISTRICT OF NEVADA
 2

 3    JOHN SOLAK, derivatively on behalf of
      RING ENERGY, INC.,                                 Case No. 3:19-CV-00410-MMD-WGC
 4
                            Plaintiff,
 5                                                          STIPULATION AND ORDER
             v.
                                                                  REGARDING
 6                                                          STAY OF CASE DEADLINES
      LLOYD T ROCHFORD, KELLY HOFFMAN,
 7    DAVID A. Fowler, STANLEY M. MCCABE,
      ANTHONY B. PETRELLI and CLAYTON E.
      WOODRUM ,                                                    [Second Request]
 8

 9                          Defendants.

10           -and-

11    RING ENERGY, INC., a Nevada Corporation

12                          Nominal Defendant.

13
             WHEREAS Plaintiff filed an Amended Complaint on April 29, 2020 [ECF No. 42];
14
             WHEREAS, Defendants filed a Motion to Dismiss the Amended Complaint on June 30,
15
      2020 [ECF No. 48];
16
             WHEREAS, the Parties discussed the Court’s minute order of April 30, 2020 [ECF No. .
17
      45], wherein the Court directed the parties to contact the courtroom deputy for the purpose of
18
      scheduling mediation and on July 8, 2020 jointly requested that their deadline to do so be extended
19
      until 10 days following a decision on the Motion to Dismiss [ECF No. 49];
20
             WHEREAS, the Court granted the Parties’ stipulation agreeing to extend the deadline to
21
      schedule mediation on July 13, 2020 [ECF No. 50];
22
             WHEREAS, Plaintiff filed its Opposition to the Motion to Dismiss on August 18, 2020
23
      [ECF No. 51] and the Defendant filed their Reply brief on August 27, 2020 [ECF NO. 52];
24
             WHEREAS, the Court granted the Motion to Dismiss the Amended Complaint on
25
      September 3, 2020 [ECF No. 53];
26

27
                                                     -1-
28
     Case 3:19-cv-00410-MMD-WGC Document 60 Filed 01/13/21 Page 2 of 3




 1           WHEREAS, on September 11, 2020, the Plaintiff moved for Reconsideration of the

 2    September 3, 2020 Order dismissing the Amended Complaint [ECF No. 55] and the Parties fully

 3    briefed the motion for reconsideration [ECF Nos. 56 and 57];

 4           WHEREAS, on December 18, 2020, the Court granted the Motion for Reconsideration, in

 5    part, allowing the Plaintiff to proceed to the extent his claims are based on alleged misconduct that

 6    occurred after January 22, 2019 [ECF 58];

 7           WHEREAS, as the deadlines in the operative Discovery Plan and Scheduling Order,

 8    entered by the Court on April 30, 2020 [ECF No. 43] have all passed;

 9           WHEREAS, the Parties have discussed the Order granting the Motion for Reconsideration,

10    in part, and have agreed to engage in informal settlement discussions without going through a

11    formal mediation process and jointly request that the Court stay all matters in this action, including

12    the deadline to contact the courtroom deputy for the purpose of scheduling mediation for thirty

13    (30) days in order to permit the Parties time to resolve the litigation without involving the Court;

14           WHEREAS, should the Parties not resolve the litigation through either informal settlement

15    discussions or mediation with the magistrate judge, the Parties request that the deadline to submit

16    an amended Joint Discovery Plan and Scheduling Order be set for thirty (30) days after conclusion

17    of mediation;

18           WHEREAS, this is the second request for an extension to the Court’s Minute Order

19    directing the parties to schedule a mediation date [ECF No. 45] and first request for an extension

20    to submit an amended Joint Discovery Plan and Scheduling Order.

21           AGREED TO this 13th day of January, 2021, by:

22              THE O’MARA LAW FIRM, P.C.                   DICKINSON WRIGHT PLLC
23

24         s/ David C. O’Mara                                  s/ Michael N. Feder
        David C. O’Mara, Esq. (NV BAR 08599)                Michael N. Feder (NV Bar 7332)
25      311 E. Liberty Street                               3883 Howard Hughes Pkwy, Suite 800
        Reno, NV 89501                                      Las Vegas, NV 89169
26      (775) 323-1321                                      (702) 550-4400
27      david@omaralaw.net                                  mfeder@dickinson-wright.com
                                                      -2-
28
     Case 3:19-cv-00410-MMD-WGC Document 60 Filed 01/13/21 Page 3 of 3




 1

 2
        NEWMAN FERRARA LLP                               BAKER HOSTETLER, LLP
 3      Jeffrey M. Norton (Pro Hac Vice)                 Marie L. Carlisle (Pro Hac Vice)
        1250 Broadway, 27th Floor                        8111 Main Street, Ste 1100
 4      New York, NY 10001                               Houston, TX 77002
        (212) 619-5400                                   (713) 646-1388
 5
        jnorton@nfllp.com                                mcarlisle@bakerlaw.com
 6
        Attorneys for Plaintiff                          Attorney for Defendants Ring Energy, Lloyd
 7                                                       T. Rochford, Kelly Hoffman, David A.
                                                         Fowler, Stanley M. McCabe, Anthony B.
 8                                                       Petrelli, Clayton E. Woodrum, and Regina
                                                         Roesner
 9

10                                               ORDER
11           IT IS SO ORDERED, that, based on the foregoing Stipulation:
12           (1)     the deadline for the parties to contact the courtroom deputy for the purpose of
13           scheduling a mediation with the magistrate judge shall be extended until 30 days from the
14           date of entry of this Order ; and
15           (2)     the deadline for the parties to submit an amended Joint Discovery Plan and
16           Scheduling Order shall be extended until 30 days after the date of the mediation with the
17           magistrate judge, if necessary.
18
       DATED: January 13, 2021
19                                                    UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26

27
                                                   -3-
28
